Citation Nr: 0618058	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, with degenerative joint 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for an 
anal fissure with drainage, prior to September 25, 2000.

3.  Entitlement to an increased rating for an anal fissure 
with drainage, currently evaluated as 30 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor of the neck, arms, trunk, and back, prior to 
August 30, 2002.

5.  Entitlement to an increased rating for tinea versicolor 
of the neck, arms, trunk, and back, currently evaluated as 30 
percent disabling.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In a February 2002 decision, the Board 
denied entitlement to increased ratings for an anal fissure 
both prior to and commencing September 25, 2000, denied an 
increased rating for tinea versicolor of the neck, arms, 
trunk and back, and denied an increased rating for post-
operative residuals of a right knee injury with degenerative 
joint disease.  The veteran appealed the denial of these 
claims to the United States Court of Appeal for Veterans 
Claims (Court).  In a January 2003 order, the Court vacated 
and remanded the Board's decision for further development.

In September 2003 the Board remanded the case to comply with 
the Court's instructions.  Subsequently, the RO increased the 
rating for tinea versicolor of the neck, arms, trunk, and 
back from 10 to 30 percent, effective from August 30, 2002.  

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2006.  At that time 
he submitted additional photographs along with a waiver of RO 
review of those photographs.

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  Further, as noted in February 
2002, he has raised the issue of entitlement to service 
connection for a left knee disorder secondary to a right knee 
disorder.  These issues, however, are not developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.

The issues of entitlement to increased ratings for an anal 
fissure are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been shown to have any instability of 
the right knee.    

2.  The veteran has not had right knee limitation of 
extension to more than 15 degrees, or limitation of flexion 
to less than 90 degrees, and his right knee does not exhibit 
incoordination of the joint, weakened movement, excessive 
fatigability, or additional limits on functional ability 
during flare-ups.

3.  Prior to August 30, 2002, the veteran had periods of 
constant itching and extensive lesions due to his tinea 
versicolor disability.

4.  The veteran's tinea versicolor disability does not result 
in ulceration, exfoliation, or crusting; does not result in 
any systemic or nervous manifestations; does not cover 40 
percent of his body; does not cover 40 percent of the exposed 
areas of his body; and does not require treatment with 
corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-operative residuals of a right knee injury, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

2.  The criteria for a 30 percent rating for tinea versicolor 
of the neck, arms, trunk, and back, prior to August 30, 2002, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

3.  The criteria for a rating in excess of 30 percent for 
tinea versicolor of the neck, arms, trunk, and back have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.118 
Diagnostic Code 7806 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate his claims for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disabilities on appeal.  However, the effective-date 
elements of the claims are not currently before the Board, 
and the originating agency will have the opportunity to 
provide the required notice before deciding those matters.  
Accordingly, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that he was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by 
means of letters from the agency of original jurisdiction 
dated in May 2004 and June 2005.  The letters specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the veteran's VA treatment records and 
Social Security Administration records have been obtained.  
Furthermore, the veteran has been provided appropriate VA 
medical examinations.  The veteran has testified both before 
a Hearing Officer at the RO and at a hearing before the 
undersigned Veterans Law Judge.  The veteran has also 
submitted a letter from a private physician.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

General Legal Criteria and Knee Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Right Knee History

In August 1997, the veteran submitted his claim for an 
increased rating for post-operative residuals of a right knee 
injury, with degenerative joint disease.  The August 1998 
rating decision on appeal denied the veteran's claim for a 
rating in excess of 20 percent.
 
The veteran submitted a July 1997 VA outpatient record that 
reflects his complaint of right knee trouble, specifically 
pain and swelling, with occasional locking.  The right knee 
had swelling with mild tenderness to palpation.  X-rays were 
interpreted as showing moderately severe degenerative joint 
disease of the right knee.

A September 1997 VA outpatient record indicates complaints of 
right knee giving way, pain, stiffness, and effusion, without 
locking.  Examination revealed a normal gait, without 
clinical evidence of effusion or atrophy.  Range of motion 
testing revealed 0 degrees' extension and 135 degrees' 
flexion.  Normal ranges of motion of the knee are 0 degrees' 
extension and 140 degrees' flexion.  38 C.F.R. § 4.71, Plate 
II.

On April 1998 VA examination, the veteran complained of knee 
swelling, popping, and giving way, and indicated his symptoms 
were progressively getting worse.  He particularly reported 
problems with walking up stairs and with bending the knee.  
He reported that he took medications such as Motrin or Advil 
for pain.  Clinically, the veteran walked favoring his left 
leg.  There was evidence of right knee crepitation over the 
patellar area with some displacement of the patella, 
bilaterally, with knee movement.  There was no erythema or 
effusion.  The ligaments were intact and a McMurray's test 
was negative.  There was a well-healed surgical scar without 
keloid formation over the knee.  Knee flexion was to 
approximately 110-to-120 degrees, with some pain on flexion.  
Extension was reportedly full.  Neurologic examination was 
intact.  X-rays showed moderately severe degenerative changes 
in the knee.  The assessments included right knee pain, 
status post surgeries, with radiographic evidence of 
degenerative changes and mild effusion.

In March 1999, the veteran testified at a personal hearing at 
the RO.  The veteran stated that he experienced persistent 
locking of the right knee, on a daily basis.  He indicated he 
had fallen on one occasion due to his knee instability.  He 
also complained of pain and swelling in the knee.

An August 2000 VA outpatient treatment record indicates that 
the veteran complained of mild knee pain.  Degenerative 
changes in the knee without effusion were noted.  Naprosyn 
was prescribed for osteoarthritic knee pain.

On September 25, 2000 VA examination (with October 2000 
addendum), the veteran complained of right knee pain on 
prolonged standing or walking and occasional swelling.  He 
reported taking pain medication.  The veteran had right knee 
flexion to 135 degrees, extension to 15 degrees, medial 
rotation to 30 degrees, and lateral rotation to 40 degrees.  
McMurray, Lachman, and drawer tests [for joint stability 
assessment] were negative.  There was no evidence of 
effusion.  Neurologic examination was normal.  The 
impressions included history of right knee pain.

In the October 2000 addendum to that examination, the 
examiner noted that the veteran's knee joint movement did not 
change with varying resistance and that his range of motion 
remained the same.  The examiner also stated there was no 
evidence of incoordination of the joint, weakened movement, 
or excessive fatigability; and that the veteran did not have 
any objective loss on the clinical examination, and no 
additional limits on functional ability during flare-ups.

On VA examination in September 2005, the veteran complained 
mainly of knee pain at 7 or 8 out of 10 at night.  The 
veteran reported no mechanical symptoms, such as giving way, 
locking, or any fatigability.  The veteran reported that knee 
pain gradually increased throughout the day with prolonged 
activities as well as standing.  He described it mainly as a 
pain and throbbing that was localized to the anterior aspect 
of the knee and under the knee cap.  He reported significant 
pain going up and down stairs, and some mild stiffness in the 
morning.  Most of it was just a constant type of pain.  The 
veteran denied flare-ups.  He could not do any fast 
repetitive type movements because of the pain.  Examination 
revealed no effusion of the right knee.  Active range of 
motion was from 0 to 90 degrees.  The veteran was able to 
perform slow repetitive movements that caused increased pain, 
but no increased fatigability or weakness or incoordination.  
Passive range of motion was from 0 to 105 degrees, with pain 
at the limits.  The veteran did not wince throughout the 
examination at all.  He was stable ligamentously to varus and 
valgus stress.  The veteran had no medial or lateral joint 
line tenderness.  The veteran had pain with patellar grind 
and patellar catch.  McMurray, Lachman, and drawer tests were 
negative.  The veteran had 5/5 strength in his quadriceps.  
X-rays of the right knee were suggestive of moderate 
degenerative arthritis.  The assessment was traumatic 
arthritis of the right knee that has caused significant 
disability and pain.

The veteran's Social Security Administration records indicate 
that the veteran was awarded benefits primarily due to 
chronic brain syndrome and affective/mood disorders.

At the April 2006 hearing, the veteran asserted that his 
right knee was not painful at the September 2005 VA 
examination because he took pain pills right before going to 
the examination.  The veteran reported that he sometimes wore 
a brace on his right knee and that sometimes his right knee 
gave out on him.  At the hearing the veteran submitted photos 
which showed his right knee to have some swelling.

Right Knee Analysis

The September 1997 VA outpatient record, the April 1998 VA 
examination report, and the September 2005 VA examination 
report, all indicated that the veteran had full extension of 
the right knee.  Only the September 2000 VA examination 
report revealed any limitation of extension, which at that 
time was noted to be limited to 15 degrees.  The criteria for 
a higher, 30 percent rating, for limitation of extension of 
the knee requires extension limited to 20 degrees.  38 C.F.R. 
§ 4.71a Diagnostic Code 5261.  Since majority of the medical 
evidence indicates that the veteran has full extension of the 
right knee, and since the veteran has never been shown to 
have more than 15 degrees of limitation of extension, the 
veteran does not meet the criteria for a rating in excess of 
20 percent for limitation of extension of the right knee.  

Additionally, the Board notes that the October 2000 VA 
examination addendum and the September 2005 VA examination 
report both indicated that the veteran did not have 
incoordination of the right knee joint, weakened movement, or 
excess fatigability, and that there was no additional 
limitation of function as a result of flare-ups.  
Accordingly, even when considering limitation due to pain, 
incoordination, or weakness; on repeated use; or during flare 
ups, the veteran is not entitled to a rating in excess of 20 
percent for limitation of extension of the right knee.  See 
Deluca, supra,

The medical evidence has shown that the veteran's right knee 
flexion to range between 90 and 135 degrees.  The September 
2005 examination report reveals the least amount of active 
flexion, limited to 90 degrees.  A compensable rating under 
Diagnostic Code 5260 requires that flexion be limited to 45 
degrees.  Since the veteran has been shown to have 
substantially more flexion than required for a 10 percent 
rating, he is not entitled to a separate compensable rating 
for limitation of flexion of the right knee.

While the veteran has asserted that he has instability of the 
right knee, the VA examination reports have all revealed the 
veteran to have a stable right knee.  While a February 1998 
VA examination report shows that the veteran had a 
displacement of the patella with movement, there was no 
mention of any instability of the knee.  In fact, the 
examiner reported that the medial, collateral, anterior and 
posterior ligaments were all intact.  Additionally, it was 
reported that McMurray test was negative.  As there is no 
objective evidence of any instability of the knee, a separate 
compensable rating is not warranted under Diagnostic Code 
5257 for instability of the right knee.

The Board further notes that the evidence shows no 
symptomatic scarring from right knee surgery or any nerve 
impairment resulting in additional and distinct disability so 
as to warrant a separate rating assignment.  See 38 C.F.R. §§ 
4.14, 4.118, 4.124a (2005).

Based on the above, the Board must find that the 
preponderance of the evidence is against the claim for 
increased rating for post-operative residuals of a right knee 
injury, with degenerative joint disease, and that the claim 
must be denied.  

Skin Disability History

In February 1998, the veteran submitted his claim for an 
increased rating for his tinea versicolor disability.  He 
stated that all of his treatment had been at a VA facility 
within the last year.

On April 1998 VA examination, the veteran's skin had a dry 
scaly rash.  The assessments included skin eczema.

In March 1999, the veteran testified at a personal hearing at 
the RO that during hot weather, he experienced scaling and 
itching, as well as discoloration.  He denied any drainage 
from the areas of scaling and itching.  He stated that the 
condition was seasonal, and worsened during summertime when 
it would become very itchy; and that normally, it was a 
slight minor itch.

In August 2000, the veteran submitted a series of black-and-
white photographs, marked with arrows purporting to show 
areas of skin discoloration about the neck, torso, back, and 
shoulders.  Also submitted was an August 2000 VA outpatient 
treatment record that indicated that the veteran complained 
of a chronic rash. Examination revealed partial skin 
discoloration of the neck and thorax.  Ointment was 
prescribed for his skin disability.

On September 25, 2000 VA examination, the veteran complained 
of white patches and itching all over his skin.  The examiner 
noted multiple white patches all over the veteran's body, 
especially on the front of the chest, consistent with tinea 
versicolor.  There was no evidence of chronic ulcerations, 
abrasions, or any discharge at the site of the lesions, or 
evidence of other scarring.  The impressions included tinea 
versicolor with active lesions all over the body and itching.

The veteran submitted photos in July 2004 which showed skin 
discoloration on areas of his neck, shoulders, back, and 
chest.

A July 2004 letter from a private dermatologist notes that 
the veteran had chronic tinea versicolor, a treatable, but 
not curable, disease of the skin.

On VA examination in February 2005, the veteran reported 
pruritic eruptions on the neck, arms, shoulders, back, chest, 
and thighs.  He reported that the eruptions were persistent 
on the neck, and episodic on the trunk and extremities, 
especially during the summer and warm weather, which has 
progressively worsened.  The veteran reported using medicated 
cream three times a week, every two months, with partial 
improvement and recurrence upon discontinuation of therapy.  
Examination revealed the veteran to have confluent brown 
finely scaled macules and patches on the neck, shoulders, 
back and chest, occupying 20 percent of the exposed areas, 
and 20 percent of the entire body.  The diagnoses include 
tinea versicolor.

By rating action in November 2005, the veteran's disability 
rating for tinea versicolor was increased from 10 percent to 
30 percent, effective from August 30, 2002.

At the April 2006 hearing the veteran asserted that his skin 
disability covered much more than 20 percent of his body.  
The veteran submitted photos of his neck, shoulders, chest, 
and back which showed areas of skin discoloration.

Legal Criteria and Analysis

The Board notes that the criteria for evaluating the 
veteran's skin disability were revised, effective August 30, 
2002.  

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to August 30, 2002, the 
appellant's tinea versicolor was evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7806, as analogous to eczema.  Under 
Diagnostic Code 7806, eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if exceptionally 
repugnant warrants a 50 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002). 

Claim for a rating in excess of 10 percent prior to August 
30, 2002:

With regard to the veteran's claim for a rating in excess of 
10 percent prior to August 30, 2002, the medical evidence 
prior to August 30, 2002 reveals that the veteran's skin 
disability was episodic in nature.  In March 1999, the 
veteran reported that during summertime his skin disability 
became very itchy.  Additionally, on VA examination in 
September 2000, the VA examiner noted that the veteran had 
active tinea versicolor all over his body and that the 
veteran complained of itching all over his skin.  Since this 
evidence indicates that at times the veteran had constant 
itching and that he had extensive lesions, the Board finds 
that prior to August 30, 2002, the veteran met the criteria 
for a 30 percent rating for tinea versicolor under the former 
criteria for rating skin disabilities.  Accordingly, an 
increased rating of 30 percent for tinea versicolor of the 
neck, arms, trunk, and back, prior to August 30, 2002, is 
granted.

Claim for a rating in excess of 30 percent for tinea 
versicolor:

As noted above, where the laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.

The medical evidence both prior to, and subsequent to, August 
30, 2002 has not shown the veteran to have any ulceration, 
exfoliation, or crusting, and does not indicate any systemic 
or nervous manifestations.  Accordingly, the veteran has not 
met the requirements for a rating in excess of 30 percent 
under the former Diagnostic Code 7806.  See 38 C.F.R. § 4.118 
(2002). 

The Board must next consider whether the newly revised 
version of 38 C.F.R. § 4.118, effective August 30, 2002, 
allows for a higher disability rating from that point onward.

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes, 7801, 7802, 7803, 7804 or 
7805), or dermatitis or eczema (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Code 7820.  

The service-connected skin disability does not result in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or 
with four or five characteristics of disfigurement.  In 
addition, the veteran's tinea versicolor has not been shown 
to have resulted in any scars.  Consequently, the veteran is 
not entitled to a rating in excess of 30 percent under the 
current criteria for disfigurement of the head, face or neck, 
or under the current criteria for rating scars.  See 
Diagnostic Codes 7800,7801, 7802, 7803, 7804 and 7805 (2005)

Under the new Diagnostic Code 7806, a 30 percent rating is 
assigned for dermatitis or eczema with 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted for 
dermatitis or eczema with at least 40 percent of the entire 
body or at least 40 percent of exposed areas affected, or if 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2005).

The Board notes that the February 2005 VA examiner 
specifically stated that the veteran's skin disability covers 
20 percent of the veteran's exposed areas, and 20 percent of 
his entire body.  None of the medical evidence has shown that 
the veteran's tinea versicolor affects at least 40 percent of 
the entire body, or at least 40 percent of the exposed areas 
of the body.  While the record indicates that the veteran 
treats his skin disability frequently with a medicated cream, 
there is no indication that he has ever been put on 
corticosteroids or other immunosuppressive drugs for 
treatment of his tinea versicolor.  Accordingly, a rating in 
excess of 30 percent is not warranted under the current 
criteria for evaluating the veteran's skin disability.  

Based on the above, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for tinea versicolor of the 
neck, 


arms, trunk, and back, under both the current and former 
criteria for the rating of skin disabilities, and that the 
claim must be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative residuals of a right knee injury, with degenerative 
joint disease, is denied.

Entitlement to a 30 percent rating for tinea versicolor of 
the neck, arms, trunk, and back, prior to August 30, 2002, is 
granted subject to the law and regulation governing the award 
of monetary benefits.

Entitlement to a rating in excess of 30 percent for tinea 
versicolor of the neck, arms, trunk, and back is denied.


REMAND

The veteran has stated that he receives medical treatment 
from a private rectal doctor.  He reported this in December 
2005, when he complained that his September 2005 VA rectal 
examination report contained no reference to his receiving 
treatment from a private rectal doctor.  The Board notes that 
the record does not contain any private medical evidence 
relating to the veteran's rectal disability and there is no 
indication that VA has attempted to obtain any such medical 
evidence.  A remand is required in order that such medical 
evidence can be obtained.  See 38 C.F.R. § 3.159(c)(1).  

The Board further notes that the veteran and his 
representative have stated that they believe that the most 
recent VA medical examination of the veteran's rectal 
disability was inadequate.  The veteran should be provided a 
new rectal examination and the VA examiner should be provided 
the veteran's medical history, including private medical 
treatment, if obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him for his rectal disability.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations.  These should 
include treatment records from the rectal 
doctor referenced by the veteran in his 
December 2005 statement in support of 
claim.  In any event the RO should obtain 
copies of the veteran's VA treatment 
records from the Augusta, Georgia VA 
Medical Center dated from February 2005 
to present.  All records obtained should 
be associated with the veteran's claims 
file.

2.  When the above actions have been 
accomplished, the RO should arrange for a 
VA rectal examination to determine the 
nature and extent of his anal fissure 
disability.  All indicated tests and 
studies should be performed.  The 
examiner should state whether there is 
any objective evidence of sphincter 
control problems.  If impairment of 
sphincter control is found, the examiner 
should state what type of problem is 
caused by such impairment and should 
state what measures are taken to deal 
with the problem.  The claims files 
should be made available to the examiner 
for proper review of the medical history.

3.  The RO should ensure that the VA 
examination complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the November 2005 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


